Citation Nr: 0739216	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-32 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and related dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946, June 1947 to August 1947, and November 1950 to December 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appellant testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the RO in June 
2007; a transcript of the hearing is associated with the 
claims file.  At this hearing, the appellant submitted 
additional evidence consisting of personal statements, 
printouts from PTSD online discussion boards, articles 
regarding physical symptoms of PTSD, and an August 2002 
statement by Dr. P. S.  The Board notes that the appellant 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the veteran's death certificate, the veteran 
died in March 2004 from cardiopulmonary arrest, due to 
cardiac arrhythmia, due to myocardial infarction and 
pulmonary embolism.  The appellant contends that the 
veteran's PTSD and its related stress were precursors to the 
veteran's death.  Therefore, she contends that service 
connection is warranted for the cause of the veteran's death.  
The Board determines that a remand is necessary for further 
development of the record.

The Board finds that a VA medical opinion is required prior 
to further adjudication of the appellant's claim.  
Specifically, as indicated, the appellant has argued that the 
stress from the veteran's PTSD contributed to his cause of 
death.  In support of this claim, she has submitted an 
October 2004 opinion by Dr. P. S. and information from the 
American Psychosomatic Society regarding the physical 
symptoms and impact of depression and PTSD.  Therefore, the 
Board determines that a remand is necessary to obtain a VA 
opinion with regard to the existence of a connection between 
the veteran's service-connected PTSD and his cause of death.

Additionally, the Board notes that there may be additional, 
outstanding records relevant to the appellant's claim.  In 
this regard, the Board observes that, at the October 2007 
hearing, the appellant indicated that the veteran was treated 
by 
Dr. P. S., a general practitioner, but diagnosed by 
specialists.  The Board observes that records from Dr. P. S. 
are associated with the claims file, as are VA treatment 
records.  However, there are no private treatment records 
relevant to specialist care or diagnosis contained in the 
record.  Therefore, a remand is necessary to ascertain 
additional providers of treatment to the veteran and obtain 
any relevant records of such treatment.

Finally, the Board notes that, while the appeal was pending, 
the Court issued a decision with regard to the content of 
VCAA notices relevant to DIC claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include 
(1) a statement of the conditions (if any) for which the 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected disability and (3) a explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disorder not yet service connected.  Additionally, 
if the claimant raises a specific issue regarding a 
particular element of the claim, the notice must inform the 
claimant of how to substantiate the assertion, taking into 
account the evidence submitted in connection with the 
application.  

In the present case, a December 2004 letter informed the 
appellant of the evidence necessary to support a claim for 
DIC benefits, as well as to show that service connection for 
the cause of the veteran's death is warranted, but it did not 
inform her of the conditions for which the veteran was 
service-connected or of the evidence required to support a 
claim for benefits based on a nonservice-connected disorder.  
Additionally, the appellant has specifically argued that 
stress from the veteran's PTSD contributed to his cause of 
death.  The December 2004 letter did not address this 
assertion or evidence she needed to submit to support it.  
Thus, this remand for substantive development will provide 
opportunity to properly notify the appellant in accordance 
with Hupp, supra. 

Accordingly, the case is REMANDED for the following action:

1.	The appellant should be issued a letter 
addressing the elements required under 
Hupp, supra.  Specifically, the letter 
should inform the appellant of the 
veteran's service-connected 
disabilities, explain the evidence and 
information required to substantiate a 
DIC claim based on a non-service 
connected disorder, and address her 
claims regarding the circumstances of 
the veteran's death and any evidence 
she has submitted in that regard.

This letter should also request that 
the appellant provide names and contact 
information for any additional 
treatment records not already of 
record, to include any specialists who 
diagnosed and treated the veteran.

2.	A VA opinion should be requested from 
an appropriate specialist with regard 
to a relationship between the veteran's 
PTSD and his cause of death.  The 
examiner should review the claims file, 
and note such review in the examination 
report.  The opinion should indicate 
whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the 
veteran's PTSD contributed to his cause 
of death.  A complete rationale for any 
opinion expressed should be provided.  

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the appellant's 
service connection claim should be 
readjudicated, to include all evidence 
received since the July 2005 statement 
of the case.  If the claim remains 
denied, the appellant and her 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



